Citation Nr: 1404444	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1973 to March 1975 and from March 1975 to March 1979.  He also had a period of active duty for training from January 4, 1972, to May 14, 1972.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which declined to reopen a claim of entitlement to service connection for a bilateral hearing loss disability and denied service connection for tinnitus. 

In May 2012, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The issues of service connection for a bilateral hearing loss disability and tinnitus  
are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1979 rating decision, the RO denied the Veteran's claim of service connection for a bilateral hearing loss disability; and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the October 1979 rating decision raises a reasonable possibility of substantiating the claim of service connection for a bilateral hearing loss disability.
CONCLUSIONS OF LAW

1.  The October 1979 RO decision that denied the Veteran's claim of service connection for a bilateral hearing loss disability is final.  38 U.S.C. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim being decided herein, because the claim is reopened, the VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the new and material issue on appeal.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

In an October 1979 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran was informed of that decision, and he did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The October 1979 rating decision is final because the Veteran did not file a timely appeal with respect to the decision.  38 U.S.C. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

The claim of entitlement to service connection for a bilateral hearing loss disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In denying the Veteran's service connection claim for a bilateral hearing loss disability in October 1979, the RO noted that the Veteran had a high frequency hearing loss prior to his entrance into active service which was not aggravated beyond normal progression.  The evidence included service treatment records and an August 1979 VA examination report.  To reopen the claim, the new evidence must show that the Veteran's preexisting hearing loss disability was aggravated during service.     

Pertinent evidence received since the last final decision for the claim of service connection includes an August 2010 letter from a private clinician, M.C., M.D. Dr. C opined that that the Veteran's initial blast in-service in 1976 could have caused enough hearing loss to cause tinnitus later in life.  Also, in an April 2011 letter, Dr. C stated that Veteran's hearing loss was likely due to in-service noise exposure.  The Board finds that these opinions are sufficient to reopen the Veteran's claim as they link the Veteran's current hearing loss to service and also imply that his hearing loss worsened due to in-service noise exposure.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that for the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the medical evidence is to be presumed).   Therefore, the Board finds that new and material evidence has been received as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for a bilateral hearing loss disability, and the claim is reopened.  Id.  


ORDER

New and material evidence to reopen the claim of service connection for a bilateral hearing loss disability has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran essentially contends that he was exposed to loud noise during service causing his current hearing loss and tinnitus disabilities.  

Service treatment records show that prior to active service in March 1973, the Veteran demonstrated bilateral hearing loss, which was noted on his entrance examination.  However, it is unclear whether the Veteran's pre-existing hearing loss was aggravated by service.  Letters from Dr. C appear to indicate that the extent of the Veteran's in-service noise exposure impacted his hearing loss.  Additionally, during his May 2012 hearing, the Veteran testified that his hearing was affected by the blast during service.  

With regard to tinnitus, the Veteran was afforded an examination in March 2010.  In noting conflicting reports from the Veteran as to onset of tinnitus (during the examination the Veteran reported onset during service but on an examination five months after discharge he denied tinnitus), the examiner indicated that he could not resolve the etiology of the Veteran's tinnitus without resort to mere speculation.  In an April 2011 statement, the Veteran explained that at the time of service discharge that he did not understand that the ringing in his ear was called tinnitus.  Additionally, during his May 2012 hearing, he testified that he had tinnitus ever since service.  Dr. C's letters also link the Veteran's tinnitus to hearing loss which was incurred during service.  As there is currently insufficient information to adjudicate the claims, on remand the Veteran should be afforded an examination to determine the nature and etiology of his current bilateral hearing loss disability and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for an audiological examination to determine the nature and etiology of any current hearing loss disability and tinnitus.  The examiner should review the claims file and should indicate that review of the claims folder was completed. 

The examiner should provide an opinion on the following: 

(a)  whether the Veteran's preexisting bilateral hearing loss disability was at least as likely as not (50 percent probability or greater) aggravated (i.e., permanently increased in severity) during active service.  

(b)   If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  

(c)   Is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure)?  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  The examiner should address the Veteran's assertions as to having tinnitus ever since service.  

The examiner must provide a rationale for the opinions expressed and address all contradictory evidence of record.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


